DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 3, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 2, 2021 has been entered.

Claim Objections

Claim 1 is objected to because of the following informalities:
Claim 1, “with said at least one trigger event signal” (line 12) should be deleted.
Appropriate correction is required.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-10, 12-14, and 20 are rejected under 35 U.S.C. 102 as being anticipated by Smith et al. (US 2005/0225310).

Regarding claims 1 and 20, Smith et al. discloses a measurement system (Fig. 1) having:
at least one analog channel (channel comprising inputs 105) comprising an analog-to-digital converter (paragraph 0021, lines 13-16) configured to convert an external analog input signal (102) into a corresponding digital input signal (paragraph 0021, lines 13-16);
an external trigger input (140) for receiving an external trigger signal (104) and comprising a first comparator (150) configured to compare said external trigger signal 
a digital signal processing circuit (160) configured to:
receive said digital input signal (receiving input signals from channels 1-
4, paragraph 0029, lines 1-6);
generate at least one trigger event signal (events 0-7) based on said 
digital input signal (events 0-7 are based on input signals, paragraph 0029, lines 1-6);
receive said binary trigger signal (FEDGE is from an external trigger 
source, paragraph 0029, lines 9-11; AUX is an external trigger, paragraph 0029, lines 12-13); 
generate a combined trigger signal (output of 350, Fig. 3; output of 160, 
Fig. 1) with said at least one trigger event signal dependent on a set of trigger conditions based on said at least one digital input signal (paragraph 0029, lines 1-6), said at least one trigger event signal (events 0-7) and said binary trigger signal (FEDGE is from an external trigger source, paragraph 0029, lines 9-11; AUX is an external trigger, paragraph 0029, lines 12-13).

Regarding claim 1, Smith et al. further discloses said set of trigger conditions is configured to provide at least one of a sequence trigger (paragraph 0005, lines 6-9), a pattern trigger (pattern, Fig. 5; paragraph 0031), or an or-trigger (events 0-7).

Regarding claims 3 and 20, Smith et al. further discloses


Regarding claims 4 and 20, Smith et al. further discloses
said at least one threshold value is a single voltage value for an edge-trigger (paragraph 0029, lines 1-6; edge, Fig. 5) or a pulse width for a pulse width trigger (width, Fig. 5) or a glitch trigger (glitch, Fig. 5).

Regarding claim 2, Smith et al. discloses said binary trigger signal is continuous in time (different trigger levels are compared against the same input data, paragraph 0034, lines 6-7, thus, it can be construed that said binary trigger signal “continues” at different trigger levels) and has discrete values (the output of comparator 150 for each different trigger level, paragraph 0034, lines 6-7, is binary/discrete, Fig. 1) (continuous time-trigger events, Abstract, lines 1-4).

Regarding claim 8, Smith et al. discloses an acquisition memory (110), wherein said at least one analog-to-digital converter (paragraph 0021, lines 13-16) is connected to said acquisition memory for storing said at least one digital input signal or samples of said at least one digital input signal in said acquisition memory (Fig. 1). 


	selectively store said at least one digital input signal or samples of said at least one digital input signals in said acquisition memory (paragraph 0023, lines 1-6).

While Smith et al. does not disclose said digital signal processing circuit (150) is configured to control the acquisition memory (110) based on said combined trigger signal (trigger from 160) to at least one of select a portion of said at least one digital input signal stored in the acquisition memory or a portion of samples of said at least one digital input signal stored in the acquisition memory, the limitation is recited in the alternative form. Thus, the limitation is optional. 

Regarding claim 10, Smith et al. discloses a display (170), wherein said digital signal processing circuit is configured to provide from the acquisition memory to said display for displaying said at least one digital input signal (paragraph 0023, lines 1-6), samples of said at least one digital input signal (paragraph 0023, lines 1-6), a selected portion of said at least one digital input signal (paragraph 0023, lines 1-6), or a selected portion of samples of said at least one digital input signal (paragraph 0023, lines 1-6). 


 
Regarding claim 13, Smith et al. discloses said digital processing circuit (310) is configured to selectively combine, based on said set of trigger conditions, at least said digital input signal (paragraph 0029, lines 1-6) and said binary trigger signal (FEDGE, AUX) as trigger sources for generating said combined trigger signal (trigger from 160 is based on input signals combined with trigger sources including FEDGE and AUX, paragraph 0029, lines 1-13). 
 
Regarding claim 14, Smith et al. discloses at least one external digital input for receiving an external digital input signal (paragraph 0021, lines 14-17), wherein said digital trigger circuit (310) is further configured to generate said at least one trigger event signal (trigger from 160) based on said digital input signal (paragraph 0029, lines 1-6) from said analog-to-digital converter (paragraph 0021, lines 13-16) and further on said external digital input signal (paragraph 0029, lines 1-6). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. in view of Weller (US 2012/0268101).

Smith et al. discloses the claimed limitations as discussed above.

Regarding claim 5, Smith et al. does not disclose said digital processing circuit comprises a switch matrix, wherein said switch matrix is configured to pre-process at least one of said digital input signal or said at least one trigger event signal. 

Weller discloses a digital trigger circuit (100) comprises a switch matrix (160), wherein said switch matrix is configured to pre-process at least one of said digital input signal or said at least one trigger event signal (160 preprocesses trigger(s) from 150 and/or 270, Fig. 2). 
 


Regarding claim 6, Smith et al. does not disclose said switch matrix is further configured to pre-process said binary trigger signal. 
 
Weller discloses said switch matrix (160) is further configured to pre-process said binary trigger signal (trigger from 270). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. with a switch matrix as disclosed by Weller for the purpose of pre-processing a binary trigger signal.

Regarding claim 7, Smith et al. as modified does not disclose at least two of the at least one analog channel, each one of the at least two analog channels being configured to receive a respective external analog input signal and to convert the respective external analog input signal into a corresponding digital input signal, thereby obtaining at least two digital input signals, wherein said switch matrix is configured to select signals to be processed by said digital processing circuit from said at least two digital input signals. 



Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. with a switch matrix as disclosed by Weller for the purpose of select signals to be processed by said digital processing circuit from said at least two digital input signals.

Regarding claim 17, Smith et al. discloses a user interface for receiving a user input, wherein at least one of said trigger conditions, said trigger threshold signal (paragraph 0022, lines 1-5), a threshold value (paragraph 0022, lines 1-5) associated with a comparator (150) of said digital processing unit (100) (Fig. 1).

However, Smith et al. does not disclose a trigger source are based on said user input.

Weller discloses a trigger source are based on said user input (paragraph 0022, lines 9-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. with a trigger source based on a user input as disclosed by Weller for the purpose of generating a trigger.

Regarding claim 18, Smith et al. does not disclose the trigger source is selected out of each of said at least one analog input channel, said digital input channel and said external trigger input.

Weller discloses the trigger source is selected out of each of said at least one analog input channel (user input, paragraph 0022, lines 9-12), said digital input channel (paragraph 0021, lines 9-12) and said external trigger input (paragraph 0021, lines 8-9). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. with selecting a trigger source as disclosed by Weller for the purpose of generating a trigger.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. of Lehane (US 2017/0031336).

Regarding claim 15, Smith et al. does not disclose said digital signal processing circuit comprises at least one of a FPGA or an ASIC. 

Lehane discloses a digital signal processing circuit comprises at least one of a FPGA and an ASIC (paragraph 0037, lines 1-4). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Smith et al. with a digital signal processing circuit comprises at least one of a FPGA and an ASIC as disclosed by Lehane for the purpose of processing data (paragraph 0037, line 4).

Allowable Subject Matter

Claim 19 is allowed.

Reasons For Allowance

The following is an examiner’s statement of reasons for allowance:
The combination as claimed wherein a method for generating a trigger signal for a measurement system comprising said acquisition memory is controlled by said digital signal processing circuit based on said combined trigger signal to select a portion of said at least one digital input signal stored in the acquisition memory or a portion of samples of said at least one digital input signal stored in the acquisition memory.(claim 19) is not disclosed, suggested, or made obvious by the prior art of record.


Response to Arguments

Applicant's arguments filed on November 3, 2021 have been fully considered but they are not persuasive.
	With regard to the rejections under 35 USC 103, Applicants argue “[s]ince Claims 1 and 20 now recite at least one of these alternatives, applicant asserts that
Smith in view of Lehane fails to render obvious claims 1-3, 8-10, 12-15, and 20”.
	Examiner’s position is that upon further review, claims 1-4, 8-10, 12-14, and 20 are anticipated by Smith as discussed above. Furthermore, claim 15 would have been obvious in view of Smith et al. and Lehane.
	Applicants further argue Weller fails to correct the deficiencies of Smith in view of Lehane. Therefore, applicant asserts that Smith in view of Lehane and Weller fails to render obvious Claims 4-7, 17, and 18”.
	Examiner’s position is that upon further review, claims 5-7, 17, and 18 would have been obvious in view of Smith et al. and Weller.

Contact Information


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        January 13, 2021